DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-2, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusuke et. Al. (JP 2016-162897 A hereinafter Yusuke as cited in the IDS paragraphs and line numbers from the translation provided will be used in the rejection).

Regarding claim 1, Yusuke teaches in in Fig. 8 with associated text a semiconductor device comprising: 
a silicon carbide layer 100 (paragraph [0009], lines 3-6) having a first surface (upper surface interfacing 124, and trench surfaces interfacing 130 and 30) and a second 5surface (lower surface interfacing 122) opposite to the first surface; 
a first electrode 124 provided on a side of the first surface of the layer (Fig. 8, paragraph [0034], lines 2-3); 
a second electrode 122 provided on a side of the second surface of the layer (Fig. 8, paragraph [0034], lines 1-2);  
10a silicon carbide first region 13 of a first conductivity type (n type) provided in the layer (Fig. 8); 
a second silicon carbide region (115 in 10A on left side of 16) of a second conductivity type ( p type) provided between the first silicon carbide region and the first surface and having a first portion (see 1st in figure below) in contact with the first15 surface (see figure below); 

20a fourth silicon carbide region (118 in second silicon carbide region) of the first conductivity type provided between the second silicon carbide region and the first surface and in contact with the first electrode (Fig. 8); 
a fifth silicon carbide region (14a below second silicon carbide region) of the first conductivity type provided between the first silicon carbide region and the 25second silicon carbide region (Fig. 8), a first conductivity type impurity concentration of the fifth silicon carbide region being higher than a first conductivity type impurity concentration of the first silicon carbide region (Fig. 8);
a sixth silicon carbide region (14a below third silicon carbide region) of the first conductivity 30type provided between the first silicon carbide region and the third silicon carbide region (Fig. 8), a first conductivity type impurity concentration of the sixth silicon carbide region being higher than the first conductivity type impurity concentration of the first silicon carbide region (Fig. 8);  34ADG10015920 (FDS0032) 
a seventh silicon carbide region 14b of the first conductivity type provided between the fifth silicon carbide region and the sixth silicon carbide region, a first conductivity type impurity concentration of the seventh silicon carbide region being lower than the first conductivity type impurity concentration of the fifth silicon carbide region and the first conductivity type impurity concentration of the sixth silicon carbide region (Fig. 8); 
an eighth silicon carbide region 16 of the first 10conductivity type provided between the seventh silicon carbide region and the first surface, the eighth silicon carbide region being in contact with the second silicon carbide region and the third silicon carbide region (Fig. 8), and being in contact with the first electrode (Fig. 8); 
a gate electrode 136 provided on a side of the first surface of the layer and facing the first portion of 15the second silicon carbide region, the gate electrode extending in a first direction (width direction) parallel to the first surface (Fig. 17, paragraph [0039], line 3); and 
a gate insulating layer 134 provided between the gate electrode and the first portion (see figure below, paragraph [0039], line 3);



    PNG
    media_image1.png
    465
    310
    media_image1.png
    Greyscale



	Regarding claim 2, Yusuke teaches the fifth silicon carbide region is located between an end portion (for example second portion) of the second silicon carbide region and the first silicon carbide region, the end portion facing the third silicon carbide region (see figure above). 

Regarding claim 11, Yusuke teaches the fifth silicon carbide region, the sixth silicon carbide region, and the seventh silicon carbide region extend in a first direction (Fig. 8).  

	Regarding claim 19, Yusuke teaches the first conductivity type impurity concentration (n concentration) of the seventh silicon carbide region is higher than the first conductivity type impurity concentration (n- concentration) of the first silicon carbide region (Fig. 8).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et. Al. (US 20030080355 A1 newly cited hereinafter Shirai) and further in view of Ryu (US 20040119076 A1 newly cited).

Regarding claim 1, Shirai teaches in in Fig. 17 with associated text a semiconductor device comprising: 
a layer 1 having a first surface (upper surface interfacing 6 and 14) and a second 5 surface (lower surface interfacing 16) opposite to the first surface; 
a first electrode 14 provided on a side of the first surface of the layer; 
a second electrode 16 provided on a side of the second surface of the layer;  
10a first region (portion of 1b with no further doping lower than 4 or 1st in figure below) of a first conductivity type (n paragraph [0138], line 6) provided in the layer (see figure below); 
a second region (4, 2 and 12 on right side or 2nd in figure below) of a second conductivity type (4 is p type paragraph [0140] line 5, 12 is p type [0141], line 1 and 2 is p type paragraph [0160] lines 9-10) provided between the first region and the first surface and having a first portion (portion to the right of 8 or 4th in figure below) in contact with the first 15 surface (see figure below); 
a third region (4, 2 and 12 on left side or 3rd in figure below) of the second conductivity type (4 is p type paragraph [0140] line 5, 12 is p type [0141], line 1 and 2 is p type paragraph [0160] lines 9-10) provided between the first region and the first surface and separated from the second region (see figure below);  
20a fourth region (8 or 4th in figure below) of the first conductivity type (n paragraph [0140], lines 13-14) provided between the second region and the first surface and in contact with the first electrode (see figure below); 
a fifth region (17 on right or 5th in figure below) of the first conductivity type (n paragraph [0191], line 5) provided between the first region and the 25second region (see figure below), a first conductivity type impurity concentration of the fifth region being higher than a first conductivity type impurity concentration of the first region (paragraph [0191], lines 9-12);
a sixth region (17 on left or 6th in figure below) of the first conductivity 30type (paragraph [0191], line 5) provided between the first region and the third region (see figure below), a first conductivity type impurity concentration of the sixth region being higher than the first conductivity type impurity concentration of the first region (paragraph [0191], lines 9-12);  34ADG10015920 (FDS0032) 
a seventh region (portion of 1b with no further doping above the first region and lower than 2 or 7th in figure below) of the first conductivity type (n- paragraph [0138]) provided between the fifth region and the 
an eighth region (portion of 1b with no further doping above the seventh region or 8th in figure below) of the first 10conductivity type (n- paragraph [0138]) provided between the seventh region and the first surface, the eighth region being in contact with the second region and the third region (the eighth region contacts portions 3 of the second and third regions see figure above), and being in contact with the first electrode (see figure below); 
a gate electrode 7 provided on a side of the first surface of the layer and facing the first portion of 15the second region, the gate electrode 7 extending in a first direction parallel to the first surface (Fig. 17, paragraph [0203] lines 1-2); and 
a gate insulating layer 6 provided between the gate electrode and the first portion (Fig. 17, paragraph [0203] line 4)
wherein an upper surface of the second silicon carbide region includes a second portion (see Figure below) that defines an interface between the second silicon carbide region and the first electrode, and is at a boundary between the second silicon carbide region and the eighth silicon carbide region, and wherein the fifth silicon carbide region is3Application No. 16/273,414Docket No.: 1242236-0913-239 US Amendment dated October 8, 2021Reply to Office Action of July 9, 2021located between the second portion and the first silicon carbide region in a direction perpendicular to the first surface (left side of 5th region is between right end of the 2nd portion and the 1st region in the vertical direction see figure below).
	Shirai does not specify the layer is a silicon carbide layer and the first, second, third, fourth, fifth, sixth, seventh, and eighth regions are silicon carbide regions.
	Ryu discloses in Fig. 2A and 2B with associated text a device similar to that of Shirai comprising a silicon carbide layer (10, 12 and doped regions therein paragraph [0040]), a first silicon carbide material (portion of 12 not further doped) similar to the material which the first seventh and eight regions are formed from and second (20 and 22 on right paragraph [0042] and [0045]), third (20 and 22 on left paragraphs [0042] and [0045]), fourth (24 on right paragraph [0045]), fifth (26a on right paragraph [0042]) and sixth (26a on left paragraph [0042]) silicon carbide regions similar to the first, second, third, fourth, fifth, sixth, seventh, and eighth regions of Shirai.
”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image2.png
    297
    621
    media_image2.png
    Greyscale

	Regarding claim 2, Shirai in view of Ryu teaches the fifth silicon carbide region is located between an end portion (portion to the right of 8 or 4th in figure above) of the second silicon carbide region and the first silicon carbide region, the end portion facing the third silicon carbide region (see figure above). 

Regarding claim 4, Shirai in view of Ryu teaches the semiconductor device according to claim 1.
Shirai does not specify a ninth silicon carbide region of the first conductivity 35ADG10015920 (FDS0032) type provided between the first silicon carbide region and the gate electrode, the ninth silicon carbide region located in a 
Ryu teaches in Fig. 2A with associated text a ninth silicon carbide region 26 of a first conductivity 35ADG10015920 (FDS0032) type (n paragraph [0041]) provided between a first silicon carbide region 12 and a gate electrode 32, the ninth silicon carbide region located in a same surface with a fifth silicon carbide region (26a on right) similar to the fifth region of Shirai, the same surface being parallel to a first surface (top surface of substrate), and the ninth silicon carbide 5region having a first conductivity type impurity concentration lower than the first conductivity type impurity concentration of the fifth silicon carbide region (paragraph [0042], lines 12-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a ninth layer similar to that of Ryu in the device of Shrai in view of Ryu because according to Ryu the structure provides a silicon carbide MOSFET which may reduce on-state resistance of a device, by reducing the depletion region beneath the p-well of the MOSFET, the length of the current path may be reduced and, therefore, the on-state resistance of the device may be reduced over that of a similarly sized conventional MOSFET,  furthermore, by reducing the depletion region in the JFET gap, device areas may be reduced by reducing the size of the JFET gap (Ryu paragraph [0039]).

Regarding claim 7, Shirai in view of Ryu teaches the semiconductor device according to claim 1.
Shirai does not specify the first conductivity type impurity concentration of 20the seventh silicon carbide region is 5% or more and 80% or less of the first conductivity type impurity concentration of the fifth silicon carbide region.  
Ryu teaches in Fig. 2A with associated text the first conductivity type impurity concentration of 20the first silicon carbide material (portion of 12 not further doped) similar to the material which the region is formed from is 10^14 to 5*10^16 cm^-3 (paragraph [0040]) and the first conductivity type impurity concentration of the fifth silicon carbide region 17 similar to the fifth silicon carbide region of Shirai is 10^15 to 5*10^17 cm^-3 (paragraph [0041]) and is greater than the first conductivity type impurity concentration of 20the first silicon carbide material (paragraph [0042], lines 15-17) so that a ratio of the first 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, making the first conductivity type impurity concentration of 20the seventh silicon carbide region is 5% or more and 80% or less of the first conductivity type impurity concentration of the fifth silicon carbide region would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Shirai in view of Ryu teaches the semiconductor device according to claim 1.
Shirai does not specify the first conductivity type impurity concentration of the first silicon carbide region is 4x1014 cm-3 or more and 1x1017 cm 3 or less.  
Ryu teaches in Fig. 2A with associated text the first conductivity type impurity concentration of 20the first silicon carbide material (portion of 12 not further doped) similar to the material which the region is formed from is 4x1014 cm-3 or more and 1x1017 cm 3 or less (10^14 to 5*10^16 cm^-3 paragraph [0040]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 14 cm-3 or more and 1x1017 cm 3 or less would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Shirai in view of Ryu teaches the semiconductor device according to claim 1.
Shirai does not specify the first conductivity type impurity concentration of the fifth silicon carbide region is 5x1016 cm-3 or more and 2x1017 cm 3 or less.  
Ryu teaches in Fig. 2A with associated text the first conductivity type impurity concentration of the fifth silicon carbide region 26a, similar to the fifth silicon carbide region of Shirai, is 10^15 cm-3 or more and 5*10^17 cm -3 or less (paragraph [0041]) and so envisions a first conductivity type impurity concentration of 5x1016 cm-3 or more and 2x1017 cm 3 or less for the fifth semiconductor region.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, making the first conductivity type impurity concentration of the fifth silicon carbide region is 5x1016 cm-3 or more and 2x1017 cm 3 or less would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
 
Regarding claim 10, Shirai in view of Ryu teaches the semiconductor device according to claim 1.
Shirai does not specify the first conductivity type impurity concentration of the seventh silicon carbide region is 1x1016 cm 3 or more and 2x1017 cm 3 or less.  
Ryu teaches in Fig. 2A with associated text the first conductivity type impurity concentration of 20the first silicon carbide material (portion of 12 not further doped) similar to the material which the seventh silicon carbide region is formed from is 1014 cm-3 or more and 5x1016 cm -3 or less (paragraph [0040]) and so envisions a first conductivity type impurity concentration of 1x1016 cm-3 or more and 5x1016 cm -3 or less for the seventh semiconductor region. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, making the first conductivity type impurity concentration of the first silicon carbide region is 4x1014 cm-3 or more and 1x1017 cm 3 or less would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

5	 	Regarding claim 11, Shirai in view of Ryu teaches the fifth silicon carbide region, the sixth silicon carbide region, and the seventh silicon carbide region extend in a first direction (see figure above).  

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et. Al. (JP 2016-162897 A hereinafter Yusuke as cited in the IDS paragraphs and line numbers from the translation provided will be used in the rejection).

Regarding claim 7, Yusuke teaches the semiconductor device according to claim 1.
Yusuke does not specify the first conductivity type impurity concentration of 20the seventh silicon carbide region is 5% or more and 80% or less of the first conductivity type impurity concentration of the fifth silicon carbide region however Yusuke teaches the fifth silicon carbide region 14a is a higher impurity concentration region and has a concentration of 1 x 10^15 to 1 x 10^19 cm ^– 3 (paragraph [0026]) and the seventh silicon carbide region 14b is a lower impurity concentration region and has a concentration of 1 x 10^14 to 1 x 10^18 cm ^– 3 (paragraph [0026]) and therefore envisions impurity concentration of the fifth and seventh silicon carbide region such that the first conductivity type impurity concentration of 20the seventh silicon carbide region is 5% or more and 80% or less of the first conductivity type impurity concentration of the fifth silicon carbide region for example if the impurity concentration of the fifth silicon carbide region is 1 x 10^17 cm ^– 3 and the impurity concentration of the fifth silicon carbide region is 1 x 10^16 cm ^– 3 then the first conductivity type impurity concentration of 20the seventh silicon carbide region would be 10% of the first conductivity type impurity concentration of the fifth silicon carbide region.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, making the first conductivity type impurity concentration of 20the seventh silicon carbide region is 5% or more and 80% or less of the first conductivity type impurity concentration of the fifth silicon carbide region would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Yusuke teaches the semiconductor device according to claim 1.
Yusuke does not specify the first conductivity type impurity concentration of the fifth silicon carbide region is 5x1016 cm-3 or more and 2x1017 cm 3 or less however Yusuke teaches the concentration of the fifth silicon carbide region is 1 x 10^15 to 1 x 10^19 cm ^– 3 (paragraph [0026]) and therefore envisions the first conductivity type impurity concentration of the fifth silicon carbide region being 5x1016 cm-3 or more and 2x1017 cm 3 or less.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, making the first conductivity type impurity concentration of the fifth silicon carbide region is 5x1016 cm-3 or more and 2x1017 cm 3 or less would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
 
Regarding claim 10, Yusuke teaches the semiconductor device according to claim 1.
Yusuke does not specify the first conductivity type impurity concentration of the seventh silicon carbide region is 1x1016 cm 3 or more and 2x1017 cm 3 or less however Yusuke teaches the concentration of the seventh silicon carbide region is 1 x 10^14 to 1 x 10^18 cm ^– 3 (paragraph [0026]) and therefore envisions the first conductivity type impurity concentration of the seventh silicon carbide region being 1x1016 cm 3 or more and 2x1017 cm 3.   
14 cm-3 or more and 1x1017 cm 3 or less would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
5	

Response to Arguments

Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Regarding the arguments on pages 8-9 Shirai teaches an upper surface of the second silicon carbide region includes a second portion (see figure below) that defines an interface between the second silicon carbide region (4 and 2) and the first electrode 14, and is at a boundary between the second silicon carbide region and the eighth silicon carbide region (see figure below), and wherein the fifth silicon carbide region 17 is3Application No. 16/273,414Docket No.: 1242236-0913-239 US Amendment dated October 8, 2021Reply to Office Action of July 9, 2021located between the second portion and the first silicon carbide region (see figure below) in a direction perpendicular to the first surface (left side of 5th region is between right end of the 2nd portion and the 1st region in the vertical direction see figure below). Furthermore Yusuke teaches these limitations as well as discussed in the 102 rejection above. 

    PNG
    media_image2.png
    297
    621
    media_image2.png
    Greyscale
 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897